Citation Nr: 0943473	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-34 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for the Veteran's bilateral hearing loss 
disability.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's L3-4 and L4-5 hypertrophic 
facet changes and spinal stenosis.  


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The Veteran had active service from January 2003 to April 
2004 and from July 2005 to May 2006.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which, in 
pertinent part, granted service connection for bilateral 
hearing loss disability; assigned a noncompensable evaluation 
for that disability; effectuated the award as of May 28, 
2006; and denied service connection for a back disorder.  In 
May 2009, the RO, in pertinent part, granted service 
connection for L3-4 and L4-5 hypertrophic facet changes and 
spinal stenosis; assigned a 10 percent evaluation for that 
disability; and effectuated the award as of April 12, 2006.  
In August 2009, the Veteran was afforded a hearing before the 
Board sitting at the RO.  At the hearing, the Veteran 
submitted a notice of disagreement (NOD) with the evaluation 
assigned for his lumbar spine disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran advances that his bilateral hearing loss 
disability is productive of significant impairment of his 
daily and vocational activities and renders him unable to 
secure and follow substantially gainful employment.  

Initially, the Board observes that the Veteran has submitted 
a timely NOD with the initial evaluation assigned for his 
lumbar spine disability.  The United States Court of Appeals 
for Veterans Claims (Court) has directed that where a veteran 
has submitted a timely NOD with an adverse decision and the 
RO has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case (SOC).  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

In a June 2009 written statement, the Veteran indicated that:

I haven't been able to work with the pain 
& medication.  I apply (sic) for Social 
Security since I been turned down by the 
Regional Office.  

Documentation of the Veteran's Social Security Administration 
(SSA) award of disability benefits, if any, and the evidence 
considered by the SSA in granting or denying the Veteran's 
claim is not of record.  The Court has clarified that the 
VA's duty to assist the Veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992). 

Additionally, the Court has recently clarified that where 
entitlement to a total rating for compensation purposes based 
on individual unemployability under the provisions of 38 
C.F.R. § 4.16 is raised during the adjudicatory process of 
evaluating the underlying disabilities, it is component of 
the claims for benefits for the underlying disabilities.  
Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2009); and the 
Court's decision in Rice v. Shinseki, 22 
Vet. App. 447 (2009) are fully met.  

2.  Contact SSA and request that it 
provide copies of all records developed 
in association with the Veteran's award 
of disability benefits, or the denial 
thereof, for incorporation into the 
record.  

3.  Then issue a SOC to the Veteran which 
addresses the issue of entitlement to an 
initial evaluation in excess of 10 
percent for his L3-4 and L4-5 
hypertrophic facet changes and spinal 
stenosis.  The Veteran should be advised 
of the time frame necessary for a 
response in order for an appeal to be 
perfected and given the appropriate 
opportunity to respond to the SOC. 

4.  Then readjudicate the Veteran's 
entitlement to an initial compensable 
evaluation for his bilateral hearing loss 
disability, to include entitlement to a 
total rating for compensation purposes 
based on individual unemployability, with 
express consideration of the Court's 
decision in Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  If the benefits sought 
on appeal remain denied, the Veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

